    Case: 1:20-cv-07245 Document #: 63 Filed: 03/10/21 Page 1 of 2 PageID #:2309



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

GRUMPY CAT LIMITED,                                     )
                                                        )
                Plaintiff,                              )   Case No.: 20-cv-7245
                                                        )
                                                        )   Hon. Steven C. Seeger
        v.                                              )
                                                        )
THE INDIVIDUALS, CORPORATIONS,                          )
LIMITED LIABILITY COMPANIES,                            )
PARTNERSHIPS AND UNINCORPORATED                         )
ASSOCIATIONS IDENTIFIED                                 )
ON SCHEDULE A HERETO,                                   )
                                                        )
                Defendants.                             )

                                              STATEMENT

        Pursuant to the Court order of March 8, 2021 [Dkt. No. 61], Plaintiff GRUMPY CAT LIMITED

submits the accompanying updated list of defendants remaining in the case.


                                        Respectfully submitted,
Dated: March 10, 2021                   By:     s/Michael A. Hierl             _
                                                Michael A. Hierl (Bar No. 3128021)
                                                William B. Kalbac (Bar No. 6301771)
                                                Hughes Socol Piers Resnick & Dym, Ltd.
                                                Three First National Plaza
                                                70 W. Madison Street, Suite 4000
                                                Chicago, Illinois 60602
                                                (312) 580-0100 Telephone
                                                mhierl@hsplegal.com

                                                Attorneys for Plaintiff
                                                GRUMPY CAT LIMITED
    Case: 1:20-cv-07245 Document #: 63 Filed: 03/10/21 Page 2 of 2 PageID #:2310



                                     CERTIFICATE OF SERVICE


        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Statement
was filed electronically with the Clerk of the Court and served on all counsel of record and interested
parties via the CM/ECF system on March 10, 2021.



                                                           s/Michael A. Hierl




                                CERTIFICATE OF PROOFREADING

        Undersigned counsel have carefully and personally read the foregoing Statement and given it a
close proofread. To the best of our ability, the filing does not contain any typographical errors, formatting
problems, or other mistakes or inaccuracies.



                                                           s/Michael A. Hierl

                                                           s/William B. Kalbac
